Dear Secretary Carnahan:
This opinion letter responds to your request dated October 13, 2011, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by Robert Hess regarding a proposed amendment to Chapters 149 and 196, Revised Statutes of Missouri. The proposed summary statement is as follows:
Shall Missouri law be amended to:
  • create the Health and Education Trust Fund with the proceeds of a tax of four cents per cigarette and thirty-four percent of the manufacturer's invoice price for other tobacco products;
  • use the proceeds of the Fund to reduce and prevent tobacco use and for elementary, secondary, college, and university public school funding; and
  • increase the amount that certain tobacco product manufacturers must maintain in their escrow www.ago.mo.gov *Page 2 
accounts, to pay judgments or settlements, before any funds in escrow can be refunded to the tobacco product manufacturer?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  _________________
  CHRIS KOSTER
  Attorney General *Page 1